     Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 1 of 21




Raed Gonzalez, Esq.
GONZALEZ OLIVIERI, LLC
2200 Southwest Freeway, Suite 550
Houston, Texas 77098
Phone: 713-481-3040
Fax: 713-588-8683
Counsel of Record for Plaintiffs

               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION



 Wilmer      Ramiro     Enriquez     Turcios,
 individually, and on behalf of Elba Guerrero
 Alvarado, Josue Enriquez, and Jose
 Enriquez
 Plaintiff,                                      Case No. 4:20-cv-1982

                    v.
 Chad F. Wolf, Acting Secretary of the
 Department of Homeland Security; Mark A.
 Morgan, Acting Commissioner of U.S.
 Customs and Border Protection; William P.       Date: June 4, 2020
 Barr, Attorney General; Donald J. Trump,
 President of the U.S.
 Defendants.




    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 2 of 21




TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      This is a complaint for declaratory and injunctive relief. The Plaintiff, Wilmer

Ramiro Enriquez Turcios, individually and on behalf of Elba Guerrero Alvarado,

Josue Enriquez, and Jose Enriquez, files the instant complaint against Defendants

because the Trump administration’s “Migrant Protection Protocols” (“MPP”) violate

the Administrative Procedure Act (“APA”). As such, Plaintiff files this Complaint

requesting that this Court enjoin the MPP’s application to Plaintiff’s wife, Elba

Guerrero Alvarado, and his two minor children, Josue Enriquez, and Jose Enriquez.

      Plaintiffs file the instant action against the following Defendants: Chad F.

Wolf, Acting Secretary of the Department of Homeland Security (“DHS”); Mark A.

Morgan, Acting Commissioner of U.S. Customs and Border Protection (“CBP”);

William P. Barr, Attorney General (“AG”); and Donald J. Trump, President of the

United States.

                                I. INTRODUCTION

1.   Plaintiff’s wife and his minor children fled their home country of Honduras and

     attempted to enter the United States to seek asylum, but were denied entry and

     forced to remain in Mexico while their immigration proceedings go forward

     due to the MPP program that the Trump administration has put in place.

2.   The MPP program seeks to prevent those individuals from Central American

     countries, such as Honduras, from entering the United States. Under the


                                          2
     Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 3 of 21




     program, border agents do not allow individuals from those countries to enter;

     instead, forcing them to remain in dangerous border cities in Northern Mexico

     and requiring them to report to the port of entry whenever they have a court

     hearing.

3.   The MPP program violates decades of U.S. immigration law and policy and

     systemically denies aliens from Central American countries an opportunity to

     enter, be free from harm and persecution, and seek asylum in the United States.

4.   For aliens such as Plaintiff’s wife and children, they have essentially been

     condemned to living conditions that are dangerous and that threaten their very

     lives daily. For this reason, Plaintiff requests that this Court enjoin the MPP

     program’s applicability to them and allow Plaintiff’s family to be reunited with

     him in Texas.

                          II. JURISDICTION AND VENUE

 5. This Court has jurisdiction over this Complaint pursuant to 28 U.S.C. § 2201-

     2202 and 28 U.S.C. § 1331.

6. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendants

     are officers of the United States and Plaintiff resides in this district.

                                      III. PARTIES

7. Plaintiff, Wilmer Ramiro Enriquez Turcios, is a resident of Houston, Texas. He

     brings this suit individually and on behalf of his spouse and two children, who

                                            3
    Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 4 of 21




    are currently in Mexico.

8. Plaintiff, Elba Guerrero Alvarado, fled Honduras and currently is being forced

    to reside in Mexico due to the MPP program.

9. Plaintiff, Josue Enriquez, fled Honduras and currently is being forced to reside

    in Mexico due to the MPP program.

10. Plaintiff, Jose Enriquez, fled Honduras and currently is being forced to reside

    in Mexico due to the MPP program.

11. Defendant, Chad F. Wolf, is the Acting Secretary of the DHS. He is sued in his

    official capacity.

12. Defendant, Mark A. Morgan, is the Acting Commissioner of the CBP who is

    responsible for the initial processing of aliens at the border. He is sued in his

    official capacity.

13. Defendant, William P. Barr, is the AG of the United States. He shares the

    responsibility of implementing asylum laws in the United States. He is sued in

    his official capacity.

14. Defendant, Donald J. Trump, is the President of the United States. He is

    responsible for all the DHS’s policies. He is sued in his official capacity.

                               IV. BACKGROUND

15. The President, Donald J. Trump, has consistently shown dislike and hostility

    towards people of color coming from the Central American countries to apply

                                         4
        Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 5 of 21




       for asylum.

    16. The President has repeatedly stated that he wants to physically harm individuals

       from Central American countries. He has even suggested electrifying the border

       wall, fortifying it with an alligator moat, installing spikes on the top to pierce

       human flesh, and having soldiers shoot migrants attempting to cross the border.1

    17. While he was campaigning to become the President, Trump repeatedly made

       racist statements that Mexicans were “rapists,” “animals,”2 brought drugs and

       crime to the United States, and that people coming from South and Latin

       American countries were “not the right people.”3

    18. While in office, Trump has continued his racist rhetoric, remarking that he

       wants people from countries like Norway and not individuals from “shithole”

       countries like El Salvador.4

    19. In addition to his racist remarks, the President believes that asylum seekers are

       attempting to exploit loopholes in the U.S. immigration system, arguing that




1
  Michael D. Shear & Julie Hirschfeld Davis, Shoot Migrants’ Legs, Build Alligator Moat: Behind
Trump’s        Ideas     for      Border,      N.Y.      TIMES         (Oct.      2,     2019),
www.nytimes.com/2019/10/01/us/politics/trump-border-wars.html.
2
  Time Staff, Here’s Donald Trump’s Presidential Announcement Speech, TIME (June 16, 2015),
time.com/3923128/donald-trump-announcement-speech.
3
  Gregory Korte & Alan Gomez, Trump Ramps Up Rhetoric on Undocumented Immigrants: ‘These
Aren’t    People.     These    Are    Animals.’,    USA      TODAY       (May      17,   2018),
www.usatoday.com/story/news/politics/2018/05/16/trump-immigrants-animals-mexico-
democrats-sanctuary-cities/617252002/.
4
  Ryan T. Beckwith, President Trump Called El Salvador, Haiti ‘Shithole Countries’: Report,
TIME (Jan. 11, 2018), time.com/5100058/donald-trump-shithole-countries/.
                                              5
       Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 6 of 21




       most noncitizens made up fraudulent claims in order to enter the country

       illegally.5 He has even suggested that those who enter the country illegally and

       attempt to apply for asylum be given no due process whatsoever and be sent

       back to where they came from immediately.6

    20. Due to Trump’s dislike for immigrants from Mexico and Central American

       countries, his administration has consistently done everything that it can to

       destroy the asylum laws of the United States. For example, AG opinions have

       attempted to cut off and make it extremely more difficult to get asylum

       protection. See, e.g., Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018) (restricting

       protections for individuals seeking asylum based on suffering past domestic

       abuse); Matter of L-E-A-, 27 I&N Dec. 581 (A.G. 2019) (restricting protections

       for individuals seeking asylum based on family membership). The DHS has

       also attempted to ban asylum for people who illegally crossed the border into

       the United States. See East Bay Sanctuary Covenant v. Trump, 349 F. Supp. 3d



5
  See, e.g., Rep. Tim Ryan calls Trump’s history visit to the DMZ an ‘appeasement tour’, FOX
NEWS (June 30, 2019), www.foxnews.com/transcript/rep-tim-ryan-calls-trumps-historic-visit-to-
the-dmz-an-appeasement-tour; The White House, President Donald J. Trump Is Working to Stop
the Abuse of Our Asylum System and Address the Root Causes of the Border Crises (Apr. 29,
2019), www.whitehouse.gov/briefings-statements/president-donald-j-trump-working-stop-abuse-
asylum-system-address-root-causes-border-crisis/; Trump Says Some Asylum Seekers Are Gang
Members, CBS NEWS (Apr. 5, 2019), www.cbsnews.com/news/trump-says-some-asylum-
seekers-are-gang-members-border-calexico-2019-04-05-today/.
6
   Donald J. Trump (@realDonaldTrump), Twitter (June 24, 2018, 11:02 AM),
twitter.com/realDonaldTrump/status/1010900865602019329; see also Donald J. Trump
(@realDonaldTrump),          Twitter       (June         21,     2018,       8:12       AM),
twitter.com/realDonaldTrump/status/1009770941604298753/.
                                             6
        Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 7 of 21




       838 (N.D. Cal. 2018). And finally, the DHS has banned asylum for those

       individuals at the southern border who have not applied for and been denied

       asylum in a country that they transitioned through. See Asylum Eligibility and

       Procedural Modifications, 84 Fed. Reg. 33, 829 (Jul. 16, 2019); see also 8

       C.F.R. § 208.13(c)(4).

    21. The MPP program is the latest effort by the current administration to deny

       individuals from the Central American countries from entering the United

       States and remain here safely while their asylum case proceeds in the

       immigration court system.

    22. Implemented in December of 2018, the MPP program states that individuals

       “arriving in or entering the United States from Mexico—illegally or without

       proper documentation—may be returned to Mexico for the duration of their

       immigration proceedings.”7

    23. Under the MPP, the United States would initially detain asylum seekers at the

       border, process them, schedule their removal hearings, send them back to

       Mexico, and require them to come back to the port of entry to attend their court

       hearings.

    24. There are no regulations governing the operation of the MPP program; rather,


7
  See DHS, Secretary Kirstjen M. Nielsen Announces Historic Action to Confront Illegal
Immigration: Announces Migrant Protection Protocols (Dec. 20, 2018), www.dhs.gov/
news/2018/12/20/secretary-nielsen-announces-historic-action-confront-illegal-immigration.
                                           7
        Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 8 of 21




       it has been created through press releases and memorandums.

    25. Worse still, the MPP program deviates from the credible fear interview process,

       which requires officers to ask individuals who cross the border whether they

       have a fear of return, by providing asylum interviews at the border to only those

       individuals who affirmatively express a fear of returning.8

    26. The DHS implements the MPP program and expels asylum seekers to Mexico

       even though they know that there is a high likelihood that they will be

       persecuted or tortured while they stay there.

    27. The goal of the MPP program is simple: bar entry of Central Americans into

       the United States and confine them to camps to reduce the number of people

       who want to seek asylum and protection in the United States.

    28. The MPP program is clearly contrary to the immigration laws of the United

       States that protect individuals who are fleeing persecution by offering them the

       opportunity to seek asylum while remining in the country, in front of an

       immigration judge.

                                        V. FACTS

    29. Plaintiff Elba fled Honduras with Plaintiffs Josue and Jose on October 4, 2019




8
 DHS, Assessment of the Migrant Protection Protocols (MPP), Appendix A: Additional Analysis
of       MPP          Fear-Assessment            Protocol       (Oct.       28,        2019),
www.dhs.gov/sites/default/files/publications/assessment_of_the_migrant_protection_protocols_
mpp.pdf.
                                             8
    Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 9 of 21




   and arrived in the United States on November 2, 2019.

30. Elba and her children fled Honduras because they suffered persecution on

   account of Elba’s political opinions. See Exhibit 1—Sworn Declaration of Elba

   Guerrero Alvarado.

31. While in Honduras, Elba worked for an environmental group known as “La

   Mesa Nacional.” Id. This group worked to protest industry and government

   projects since 2010. Id.

32. Elba became the President of the local chapter of her group in 2018. Id. It was

   at this time she and her family were harassed, threatened with death, and

   physically harmed. Id. On one occasion, Jose was kidnapped by military

   officials and held in an abandoned house. Id. These officials tied Jose up and

   even burned him. Id. When Elba was led to his location, she was detained as

   well. Id. They tied her up, put a gun in her mouth, and beat her over the head to

   the point where she lost consciousness. Id. Thankfully, Elba and her son were

   let go and they were able to flee to the United States. Id.

33. Elba’s husband, Plaintiff Wilmer, fled Honduras on September 1, 2019. Id. He

   fled Honduras because he was afraid that the same people who harmed Elba

   will harm or kill him. He applied for asylum, but unlike Elba, he was not subject

   to the MPP and was allowed to enter the United States. Id. Wilmer has not seen

   Elba, Josue, or Jose since he left Honduras. Id.


                                         9
       Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 10 of 21




    34. Elba, Josue, and Jose were apprehended by CBP officials, served with notices

       to appear and a notice that they were being processed under the MPP. They

       were then sent back to Matamoros, Mexico and were told that they could not

       return until their next court hearing. Id.

    35. Prior to being sent to Mexico, Elba pleaded with immigration officials to allow

       her to remain in the United States. Id. She told them that she was terrified of

       going to Matamoros because of the high levels of crime there. Id. Immigration

       officials, however, ignored Elba’s concerns and told her that she had to go there

       until her court date. Id.

    36. Elba and her children have never been to Matamoros, Mexico prior to being

       processed under the MPP.

    37. Matamoros is part of the Mexican state of Tamaulipas, for which a Level 4

       travel warning has been issued9 by the U.S. Department of State (“DOS”).10

    38. Per the State Departments own warnings, Tamaulipas has criminal groups, such

       as the Gulf Cartel and the Zetas, who are heavily armed and who patrol large

       areas of the state, often acting illegally without any repercussions from law



9
 https://travel.state.gov/content/travel/en/traveladvisories/traveladvisories/mexico-travel-
advisory.html
10
    The Level 4 designation has been given to countries such as Syria and Afghanistan.
https://travel.state.gov/content/travel/en/traveladvisories/traveladvisories/syria-travel-
advisory.html;
https://travel.state.gov/content/travel/en/traveladvisories/traveladvisories/afghanistan-
advisory.html
                                             10
     Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 11 of 21




     enforcement. The criminal activity in question includes gun battles, murder,

     armed robbery, carjacking, kidnapping, forced disappearances, extortion, and

     sexual assault.11

 39. Additionally, U.S. government employees have been instructed that they can

     only travel to Tamaulipas if they travel in the limited areas between the U.S.

     consulates and ports of entry. They are forbidden from using freeways to travel

     between cities in the state.12

 40. Given that the DOS has issued the aforementioned warnings, the DHS should

     be aware of the conditions in Matamoros. Yet, it continues to expel asylum

     seekers, like Elba and her children, there.

 41. While Elba and her children been in Matamoros, they have experienced

     deplorable living conditions. Id. Currently, they live in a shelter which houses

     approximately 150 adults and children. Id. There is one community restroom

     that is small and is used by both men and women and so, there is no privacy

     whatsoever even when showering. Id. The beds in the shelter are extremely

     close together and there is no chance to practice social distancing, a practice

     that is crucial given the current coronavirus (“COVID-19”) pandemic. Id. There




11
    OSAC, Mexico 2019 Crime and Safety Report: Matamoros (Apr. 2, 2019),
https://www.osac.gov/Content/Report/03b73ba8-0cd3-4772-bc97-15f4aebfc985
12
       Department      of    State,     Mexico      Travel     Advisory    (Dec.     17,     2019),
travel.state.gov/content/travel/en/traveladvisories/traveladvisories/mexico-travel-advisory.html.
                                               11
   Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 12 of 21




   are also no tests available for anyone at the shelter, and Elba and her children

   have not been provided with masks or gloves to protect themselves. Id. They

   believe that they could easily become infected with COVID-19 if someone at

   their shelter gets the virus, if that has not happened already. Id.

42. Another serious problem with the facility where Elba and her children are

   forced to live in is that it is infested with rats. Id. The rats have bitten numerous

   individuals at the shelter, which means that the shelter is a breeding ground for

   the spread of infectious diseases. Id. Elba and her children are therefore at

   constant risk of becoming seriously ill. Id.

43. Moreover, Elba and her children live in constant fear for their lives and safety

   because of the dangerous conditions in Matamoros. Id. As Elba notes, she has

   met people while in the shelter who have been kidnapped by Cartel members

   and never been seen again. Id. She is afraid to go out at night and only leaves

   her shelter once a day to get food at the market around noon because she

   believes that she is an easy target for extortion or trafficking. Id.

44. According to Elba, there was even an incident one night near the shelter where

   armed Cartel members arrived and began firing their weapons. Id. The Mexican

   government was called in and they engaged in shootout with the Cartel

   members. Id. Thankfully, Elba and her children were not physically harmed,

   but it is clear that their lives are in danger every single day that they remain in


                                         12
   Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 13 of 21




   Matamoros. Id.

                          VI. CLAIMS FOR RELIEF

     Count 1 – Violation of the INA and APA (Contiguous Territory Return
                                   Provision)

45. Plaintiffs incorporate by reference the allegations in paragraphs 1-44.

46. Under 8 U.S.C. § 1225(b)(2)(C), the DHS is authorized to return individuals to

   a contiguous territory during their immigration proceedings if they are an

   applicant for admission. That statute, however, does not apply to Elba and her

   children for two reasons.

47. First, § 1225(b)(2)(C) does not apply to individuals who entered the United

   States without inspection. It only applies to those who are “arriving”—

   individuals who present themselves at a port of entry. See 8 C.F.R. §§ 1.2,

   1001.1(q); see also 8 C.F.R. § 235.3(b) (interpreting § 1225(b)(2)(C) to permit

   the DHS to force an individual who arrives at a land border port-of-entry from

   Canada or Mexico to remain in their country while awaiting their hearings).

48. Second, § 1225(b)(2)(C) applies only to individuals to whom § 1225(b)(2)

   applies. It does not apply to those individuals to whom § 1225(b)(1) applies.

49. Section 1225(b)(1) applies only to those aliens who enter the United States

   without being inspected and admitted and express a fear of persecution in their

   country, while § 1225(b)(2) applies to those aliens who “arrive” in the United

   States as applicants for admission.
                                         13
   Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 14 of 21




50. In this case, Elba and her children fall under § 1225(b)(1) because they entered

    without inspection, were apprehended, and expressed a fear of return to their

    country of origin. Accordingly, § 1225(b)(2)(C) does not apply to them.

51. In sum, applying MPP to Elba and her children’s cases is contrary to the

    Immigration and Nationality Act (“INA”) and its regulations. Thus, it is being

    implemented in violation of the APA. See 5 U.S.C. § 706(2).

               Count 2 – Violation of the INA and APA (Asylum Law)

52. Plaintiffs incorporate by reference the allegations in paragraphs 1-51.

53. 8 U.S.C. § 1158 provides that an alien may apply for asylum in the United

    States, regardless of their manner of entry.

54. The MPP blatantly contradicts the plain language of the statute, and thus, it is a

    violation of Congress’s intent when it promulgated laws relating to asylum

    seekers.

55. In this case, Elba and her children entered the United States without being

    inspected, i.e., they were not “arriving” at a port-of-entry. Therefore, applying

    MPP to Elba and her children contravenes the INA and its regulations.

    Accordingly, it is a violation of the APA. See 5 U.S.C. § 706(2).

          Count 3 – Violation of Defendants’ Non-Refoulment Duties

56. Plaintiffs incorporate by reference the allegations in paragraphs 1-55.

57. Article 33 of the United Nations Convention Relating to the Status of Refugees


                                         14
   Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 15 of 21




   states: “[n]o Contracting State shall expel or return (‘refouler ’) a refugee in any

   manner whatsoever to the frontiers of territories where his life or freedom

   would be threatened on account of his race, religion, nationality, membership

   of a particular social group or political opinion.” This is known as non-

   refoulement.

58. Similarly, under the INA, an individual cannot be removed to a country where

   it is more likely than not that the individual will face persecution or torture. See

   8 U.S.C. § 1231(b)(3); 8 C.F.R. § 208.16.

59. The principle of non-refoulement is a universal principle and an obligatory

   norm of customary international law, which the United States cannot abrogate,

   and U.S. courts are bound by it. See INS v. Doherty, 502 U.S. 314, 331 (1992).

60. The government recognizes their duty of non-refoulement because they have

   released regulations that ensure an alien has an opportunity to see an

   immigration judge before being sent to a country where they fear persecution

   or torture. See 8 C.F.R. §§ 208.16(b)(2), (c)(2).

61. In this case, Elba and her children did not receive non-refoulement procedures

   that were consistent with U.S. and international laws because they were forced

   to go to Mexico unlawfully, even though there is a high chance of them being

   persecuted or tortured there.

62. In sum, the DHS has entirely failed to comply with the non-refoulement


                                         15
       Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 16 of 21




       procedures and Elba’s and her children’s rights to not be removed to a country

       where they fear persecution or torture. Therefore, the DHS has violated its

       obligations under international law, the INA, its own regulations, and the APA.

       See 5 U.S.C. § 706.

         Count 4 – Violation of the APA’s Notice and Comment Provisions

 63. Plaintiffs incorporate by reference the allegations in paragraphs 1-62.

 64. Under 5 U.S.C. § 553, legislative rules cannot be adopted without notice and

       an opportunity to comment for a 30-day period.

 65. Neither the DHS, nor its sub-agencies, put out regulations or provided any

       opportunity for public comment with respect to MPP. Rather, the DHS has only

       issued press releases and unclear guidance on how MPP is to operate.13

 66. In sum, the MPP is a legislative rule that was not presented to the public for

       comment and violates the notice and comment requirements of the APA.

     Count 5 – Enactment of the MPP is an Arbitrary, Capricious, and Unlawful
                                 Agency Action

 67. Plaintiffs incorporate by reference the allegations in paragraphs 1-66.

 68. Under the APA, a court shall “hold unlawful and set aside agency action” that

       is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

       with the law. See 5 U.S.C. § 706(2).


13
          DHS        Press       Release,        Migrant         Protection    Protocols.
https://www.dhs.gov/news/2019/01/24/migrant-protection-protocols
                                            16
       Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 17 of 21




 69. According to the U.S. Supreme Court, “[t]hough an agency’s discretion is

        unfettered at the outset, if it announces and follows—by rule or by settled

        course of adjudication—a general policy by which its exercise of discretion will

        be governed, an irrational departure from that policy could constitute action that

        must be overturned as arbitrary, capricious [or] an abuse of discretion.” See INS

        v. Yang, 519 U.S. 26, 32 (1996).

 70. Prior to MPP, migrants who entered the United States without inspection were

        allowed to remain in the country while their asylum case proceeded in the

        immigration court.

 71. MPP’s new non-refoulement procedures are a drastic departure from prior

        general policy and such a departure is entirely irrational because the CBP is

        now sending asylum seekers to a country where there is a high likelihood that

        they will be persecuted and/or tortured, a fact that, as noted above, the DHS is

        clearly aware of, given the DOS’s guidance.14

 72. MPP is also an unexplained departure from the DHS’s prior interpretation of 8

        U.S.C. § 1225(b)(2)(C). As previously noted, § 1225(b)(2)(C) applies only to

        those aliens who are “arriving.” It does not apply to aliens, like Elba and her

        children, who have entered the United States without inspection and were

        apprehended. Previously, the DHS interpreted § 1225(b)(2)(C) in accordance


14
     See Footnote 9 and 12, supra.
                                             17
   Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 18 of 21




   with the plain statutory text. Now, however, for an unknown reason, the DHS

   has irrationally departed from that interpretation and has determined that all

   aliens, regardless of their manner of entry, are subject to the MPP. Accordingly,

   the enactment of the MPP is arbitrary, capricious, and an abuse of discretion.

73. In addition, the MPP is contrary to law. As noted above, asylum law mandates

   that any individual who enters illegally into the United States is eligible to

   remain in the country until their asylum proceedings have concluded. See 8

   U.S.C. § 1158. MPP has changed that by allowing only those who are “arriving”

   to remain in the country. Therefore, the MPP is in violation of the law and its

   enactment and procedures are a violation of the APA.

                        Count 6 – Due Process Violation

74. Plaintiffs incorporate by reference the allegations in paragraphs 1-73.

75. The Due Process Clause of the Fifth Amendment states that “no person

   shall…be deprived of life, liberty, or property, without due process of law.” See

   U.S. Const. Amend. V.

76. The U.S. Supreme Court has held that aliens who are in removal or deportation

   proceedings are entitled to due process under the Fifth Amendment of the U.S.

   Constitution. See Reno v. Flores, 507 U.S. 292, 306 (1993).

77. In this case, the DHS, through the MPP, has sent Elba and her children to

   Mexico, a place where they face threats to their life and liberty. As such, the


                                        18
   Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 19 of 21




   DHS has violated Elba and her children’s Fifth Amendment due process rights.

78. Additionally, due process protects aliens from government conduct that “shocks

   the conscience” or actions that place an individual in substantial risk of harm.

   See Irish v. Maine, 849 F.3d 521, 526 (1st Cir. 2017); Currier v. Doran, 242

   F.3d 905, 918 (10th Cir. 2001).

79. Once again, the DHS has sent Elba and her children to Matamoros, Mexico, a

   place where, as noted above, their lives are at substantial risk of harm or death.

   Certainly, this behavior “shocks the conscience” because no rational individual

   in our society would subject another person to such cruel conditions. As such,

   the DHS has violated Elba and her sons’ Fifth Amendment due process rights.

                     Count 7 – Equal Protection Violation

80. Plaintiffs incorporate by reference the allegations in paragraphs 1-79.

81. Plaintiffs have a right to equal protection of the laws pursuant to the Fifth

   Amendment of the Constitution. See U.S. Const. Amend. V.

82. MPP, and its non-refoulement procedures, are solely motivated by racial bias

   and animus towards people of color from Central America. Therefore, it is

   entirely unlawful and unconstitutional. See Village of Arlington Heights v.

   Metropolitan Houston Development Corp., 429 U.S. 252, 265-66 (1977).




                                        19
   Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 20 of 21




                                VII. CONCLUSION

83. For the aforementioned reasons, the application of the MPP to Elba and her

   children is arbitrary, capricious, an abuse of discretion, and not in accordance

   with the law. Judicial review through this Court is therefore warranted under

   the provisions of the APA.

                           VIII. PRAYER FOR RELIEF

84. Wherefore, Plaintiffs respectfully request that this Court:

     a. Find that the MPP and its non-refoulment procedures are unlawful and that
        Elba and her children’s inclusion in MPP was unlawful;

     b. Enjoin the Defendants from applying MPP to Elba and her children;

     c. Order that Elba and her children be allowed to enter the United States and
        remain here until their removal proceedings have concluded;

     d. Award attorney’s fees under the Equal Access to Justice Act, 28 U.S.C. §
        2412(d) and 5 U.S.C. § 504;

     e. Order any further relief that this Court deems just and proper.

                                             Respectfully submitted,

                                             /s/ Raed Gonzalez
                                             _________________________
                                             Raed Gonzalez, Esq.
                                             GONZALEZ OLIVIERI, LLC
                                             2200 Southwest Freeway, Suite 550
                                             Houston, Texas 77098
                                             Phone: (713) 481-3040,
                                             Fax: (713)588-8683
                                             rgonzalez@gonzalezolivierillc.com
                                             Counsel of Record for Plaintiff

                                        20
   Case 4:20-cv-01982 Document 1 Filed on 06/04/20 in TXSD Page 21 of 21




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION



Wilmer      Ramiro     Enriquez     Turcios,
individually, and on behalf of Elba Guerrero
Alvarado, Josue Enriquez, and Jose
Enriquez
Plaintiff,                                        Case No. 4:20-cv-1982

                    v.
Chad F. Wolf, Acting Secretary of the
Department of Homeland Security; Mark A.          Date: June 4, 2020
Morgan, Acting Commissioner of U.S.
Customs and Border Protection; William P.
Barr, Attorney General; Donald J. Trump,
President of the U.S.
Defendants.




                            INDEX OF EXHIBITS


             Exhibit 1—Sworn Declaration of Elba Guerrero Alvarado




                                       21
